Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION 
Claims 1-59 are pending in the present application.
Claims 1-59 are subject to election/restriction as detailed below:

		
Election/Restrictions
	Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I. 	Claims 1-8, 18 and 19, drawn to a method of treating leukemia in a subject in need thereof, comprising administering to the subject a therapeutically effective amount of an agent that inhibits the activity or expression of a proton exporter, classifiable in class/subclass A61P 35/02, for example.  If this Group is elected, a further election of species is required as detailed below:
Group II.	Claims 9-17, drawn to a method of inhibiting the growth, viability, or clonogenic ability of a cancer cell, comprising contacting the cancer cell with an agent that decreases the intracellular pH (pHi) of the cancer cell, classifiable in class/subclass C12N 2310/14, for example.  
Group III.	Claim 20, drawn to a method of increasing the growth or proliferation of a cell comprising contacting the cell with an agent that increases the expression or activity of a proton exporter, classifiable in class/subclass A61K 31/192 or A61K 31/551, for example.  

The inventions are distinct, each from the other, because of the following reasons:
Groups I and III are unrelated, each from the other.  Group I is drawn to a method of preventing antibody neutralizing effects with gene editors in humans, including the steps of: cloaking a gene editor; and administering the cloaked gene editor to a human without generating antibodies to the cloaked gene editor and is considered to be distinct from the method of increasing the growth or proliferation of a cell comprising contacting the cell with an agent that increases the expression or activity of a proton exporter of Group III.  The inventions are distinct if the inventions as claimed do not overlap in scope, i.e., are mutually exclusive; the inventions as claimed are not obvious variants; and the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect.  See MPEP § 806.05(j).  In the instant case, the method of Group I is distinct from the method of Group III since the method of Group I recites distinct method steps apart from the method steps of Group III, which require separate search and examination.  Because these Group sets utilize unique and different method steps, the inventions are also therefore not obvious variants, and have a materially different design.  Furthermore, because these Group sets utilize unique and different method steps, the prior art applicable to one Group would not likely be applicable to another Group and the inventions in each Group are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.  Accordingly, restriction between these Groups is considered proper.  
Groups II and III are unrelated, each from the other.  Group II is drawn to a method of inhibiting the growth, viability, or clonogenic ability of a cancer cell, comprising contacting the cancer cell with an agent that decreases the intracellular pH (pHi) of the cancer cell and is considered to be distinct from the method of increasing the growth or proliferation of a cell comprising contacting the cell with an agent that increases the expression or activity of a proton exporter of Group III.  The inventions are distinct if the inventions as claimed do not overlap in scope, i.e., are mutually exclusive; the inventions as claimed are not obvious variants; and the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect.  See MPEP § 806.05(j).  In the instant case, the method of Group II is distinct from the method of Group III since the method of Group II recites distinct method steps apart from the method steps of Group III, which require separate search and examination.  Because these Group sets utilize unique and different method steps, the inventions are also therefore not obvious variants, and have a materially different design.  Furthermore, because these Group sets utilize unique and different method steps, the prior art applicable to one Group would not likely be applicable to another Group and the inventions in each Group are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.  Accordingly, restriction between these Groups is considered proper.  
Because these inventions are distinct for the reasons given above and have acquired a separate status in the art as shown by their different classification and have acquired a separate status in the art because of their recognized divergent subject matter, restriction for examination purposes as indicated is proper.  Also, because these inventions are independent or distinct for the reasons given above and there would be a serious burden on the Examiner if restriction were not required because the inventions require a different field of search (see MPEP 808.02), restriction for examination purposes as indicated is proper. 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(I).




******
Election of Species
	This application contains claims directed to the following patentably distinct species of the claimed inventions: The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record. 
	If Group I is elected, Applicant is required to elect a single molecular embodiment of proton exporter for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  That is, Applicants are required to elect one proton exporter, either Monocarboxylate Transporter 4 (MCT4) or Sodium-hydrogen antiporter 1 (NHE1) from claims 2 and 18. 
	There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
	Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terra C. Gibbs whose telephone number is 571-272-0758.  The examiner can normally be reached from 8 am - 5 pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. For more information about the PAIR system, see http://pair-direct.uspto.gov.

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.



/TERRA C GIBBS/Primary Examiner, Art Unit 1635